The following opinon was filed June 1, 1955 :
Currie, J.
(on motion for rehearing). The brief submitted in behalf of the appellant employer in support of its motion for rehearing takes exception to the following sentence appearing in this court’s original opinion (ante, p. 403) :
“Sec. 108.04 (5), Stats., bars an employee from benefits who has been discharged for misconduct, but the employer does not contend that these two employees were guilty of any act of misconduct justifying their discharge, nor would the evidence sustain such a finding.”
*411aIn making such statement we intended to refer only to conduct on the part of the employees Jones and Dickinson which occurred prior to the mailing and receipt of the employer’s letter of February 29, 1952, which the Industrial Commission specifically found effectuated the discharge. The employer contended in its original brief, and repeats such contention in the brief now before us, that these two employees were guilty of acts of misconduct which were performed subsequent to February 29, 1952, which justified the employer in discharging them. As to Jones, such conduct consisted of her taking part in the picketing on March 4, 1952, while the charge against Dickinson is that he did not return to work on March 18, 1952, or thereafter, because he did not wish to cross the picket line.
We fail to see how conduct of an employee occurring after his discharge can constitute the basis for the discharge. Under the provisions of sec. 108.04 (5), Stats., subsequent conduct by an individual who has been discharged, even if' in retaliation for such discharge, would appear to be immaterial on the issue of his eligibility for unemployment compensation payments.
By the Court. — The motion for rehearing is denied without costs.